Citation Nr: 0620348	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  02-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease (PUD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served with the United States Armed Forces and 
the recognized guerrillas from January 1942 to October 1942 
and with the Philippine Army from September 1945 to December 
1945.  The RO in an August 1998 Administrative Decision 
determined that the veteran was interned as a Prisoner of War 
(POW) from May 16, 1942 to October 23, 1942.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in December 2003.  After the actions ordered in the 
remand had been completed to the extent possible the claims 
were returned to the Board.  The Board issued a decision in 
July 2005 which denied the claim for service connection for a 
left inguinal hernia, and earlier effective dates for service 
connection for ischemic heart disease, post-traumatic stress 
disorder (PTSD) and lumbosacral arthritis.  The July 2005 
decision of the Board granted, in part, and denied in part, 
an increased rating for lumbosacral arthritis.  A compensable 
rating for malaria was denied.  

The remaining issues on appeal, service connection for PUD 
and a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
were remanded for additional development.  The development 
ordered has been completed and the claims have been returned 
to the Board for further appellate consideration.  Stegall v. 
West, 11  Vet. App. 268 (1998).  

In reviewing the claims folder, the Board noted that results 
of electrodiagnostic testing performed at the University of 
Santo Tomas Hospital in May 2004 were consistent with 
diagnosis of multiple peripheral neuropathy in the upper and 
lower extremities.  The regulations at 38 C.F.R. 
§ 3.309(c)(2005) provide presumptive service connection for 
peripheral neuropathy (except where directly related to 
infectious causes) for veterans who are former POWs if 
manifested to a degree of 10 percent or more at any time 
after discharge or release from service.  The Board has 
concluded that the issue of service connection for peripheral 
neuropathy has been reasonably raised by the record.  As the 
issue has not been developed or certified for appellate 
review it is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  The veteran's service includes a period of internment of 
more than 30 days as a POW.  

2.  An October 1968 medical certificate indicates the veteran 
was treated for a bleeding peptic ulcer.  

3.  October 2003 records from the Divine Word Hospital 
include a final diagnosis of bleeding peptic ulcer.  Records 
from the October 2003 hospitalization do not include reports 
of upper gastrointestinal X-rays or a gastroscopy.  

4.  VA X-rays of the veteran's upper gastrointestinal tract 
in April 2001, May 2004 and February 2006 were negative for 
evidence of a peptic ulcer.  

5.  The veteran's service connected disabilities include 
ischemic heart disease, rated as 60 percent disabling; 
lumbosacral arthritis, rated as 40 percent disabling; PTSD, 
rated as 30 percent disabling; and malaria, rated as 
noncompensably disabling.  The combined disability rating is 
80 percent.  

6.  The veteran's service-connected arteriosclerotic heart 
disease results in dyspnea with activity in excess of 3 to 4 
METS.  More than light manual labor is not feasible.  

7.  The veteran's lumbosacral arthritis produces pain with 
prolonged standing or sitting, limits the veteran's ability 
to walk more than 10 minutes at a time, and causes difficulty 
in dressing and bathing.  

8.  After his separation from the service, the veteran 
attended school and received a Bachelor of Laws degree.  

9.  He retired from government service in the Registry of 
Deeds, after 27 years of service, at the age of 65.  

10.  The veteran's service-connected disabilities are of such 
severity they make it impossible of the veteran to follow a 
substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service-connection for peptic ulcer 
disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2005).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

PUD had previously been denied by the RO.  The RO in a 
January 2000 letter to the veteran had informed him that 
evidence of a current diagnosis of PUD was needed to 
establish service connection for PUD.  After the veteran was 
examined in February 2006, the RO issued a supplemental 
statement of the case to the veteran in April 2006.  It 
explained to the veteran that diagnosis of PUD based on 
symptoms alone was inadequate that X-rays were required to 
confirm a diagnosis of PUD.  In May 2006, the veteran 
responded that he had no additional evidence.  The veteran 
clearly understood what evidence was necessary to support his 
claim as he submitted medical certificates which included 
diagnoses of PUD.  In Short Bear v. Nicholson, 19 Vet. 
App. 341 (2005)(per curiam), the Court held that to the 
extent that any notice may have been inadequate with regard 
to timing, the appellant's actual knowledge of what was 
needed to substantiate her claim, prior to adjudication by 
the Board provided a meaningful opportunity to participate in 
the adjudication process.  Consequently, because the 
appellant had actual knowledge of what was required any 
notice error was nonprejudicial.  

The decision below grants a total rating based on 
unemployability due to service connected disability.   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including peptic ulcers, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

If a veteran is a former prisoner of war and as such was 
interned or detained for not less than 30 days, certain 
diseases including peptic ulcer disease, shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after service discharge or release from active 
military service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  
38 C.F.R. § 3.309 (c)(2005).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  

Factual Background and Analysis.  In order to establish 
service connection for a claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The veteran's status as a 
recognized former POW, eliminates the necessity of providing 
evidence of elements 2 and 3.  The presumptive provisions of 
38 C.F.R. § 3.307 and 3.309 (2005) presume both service 
incurrence of PUD and a nexus between service and PUD.  It is 
only necessary for the evidence to demonstrate current 
diagnosis of PUD for service connection to be warranted.  

As the Board noted in the July 2005 remand, the medical 
evidence shows that private examiners treated the veteran for 
peptic ulcer disease, including bleeding ulcers, from 1968 to 
1996.  The reports of VA compensation examinations in 1998, 
2001, and 2004, which included upper gastrointestinal X-ray 
series, found no X-ray evidence of peptic ulcer disease.  

The 2004 VA examiner noted the veteran had been hospitalized 
at Divine Word Hospital in Tacloban in October 2003 for 
treatment of gastrointestinal bleeding and chronic gastritis.  
The veteran was taking Nexium (a medication prescribed for 
duodenal ulcer disease).  

Records from the Divine Word Hospital in October 2003 include 
a final diagnosis of bleeding peptic ulcer (drug-induced).  
Those records which include laboratory reports of blood 
testing and chemistry, chest X-rays, fecal analysis, and an 
ultrasound of the liver and gallbladder; did not include X-
rays of the upper gastrointestinal tract or a gastroscopy.  

Also containing a current diagnosis of PUD is a Medical 
Certificate from Dr. C., dated in May 2004 which indicated 
the veteran had received outpatient treatment for chronic 
gastritis, status post gastro-intestinal bleeding.  A second 
certificate, also dated in May 2004, indicated the veteran 
had received outpatient treatment for an inguinal hernia, 
hypersensitivity to medication, and PUD, at the Veterans 
Memorial Medical Center.  Significantly, there is no 
indication that either diagnosis was based on anything other 
the veteran's recital of his symptoms and history.  

To resolve the questions surrounding the diagnosis of the 
veteran's symptoms, the veteran was afforded another VA 
examination in February 2006 to determine if he had PUD.  A 
history of hematemesis and loss of consciousness with 
confinement at Bethany Hospital in 1964 for treatment was 
recorded by the VA examiner.  The veteran reported having 
recurrent abdominal pain even with medication after his 
discharge.  In 2003, after he developed tarry stools the 
veteran was admitted to Divine Word Hospital.  The veteran 
was currently taking a proton pump inhibitor, Nexium.  The 
veteran reported his symptoms included heartburn, abdominal 
pain and discomfort, a gnawing sensation, burning pain, and 
bloating.  An upper gastrointestinal (UGI) X-ray series in 
February 2006 revealed good opacification of the stomach, 
duodenum, jejunum and the ileal segments.  There were no 
mucosal irregularities, luminal narrowing, ulcer niches, or 
filling defects seen.  The impression was the UGI series was 
negative.  

The VA physician, a gastroenterologist, stated he found no 
PUD.  He explained that diagnosis of PUD was based on the 
findings of an ulcer on either X-rays of the upper 
gastrointestinal tract or gastroscopy.  It was very difficult 
to rely on symptoms alone for diagnosis of PUD because 
studies had shown that many people with ulcer symptoms do not 
have an ulcer on either X-rays or endoscopy.  There were also 
people with ulcers on X-rays or endoscopy who never presented 
with symptoms of pain.  Based on the veteran's history of 
epigastric or abdominal pain and upper gastrointestinal 
bleeding, presenting as melena or vomiting blood, it was 
possible that the veteran may have had an ulcer in the past.  
It could have healed as a result of his treatment.  However, 
the present examination did not show any evidence of active 
disease.  The veteran's present symptoms could be attributed 
to dyspepsia.  

The Board has placed greater weight on the examination 
reports from VA examinations in April 2001, May 2004 and 
February 2006 because they included reports of UGI X-rays 
series.  The private hospitalization reports from October 
2003, and outpatient treatment in May 2004 included diagnoses 
based on symptoms alone without support of X-ray findings or 
gastroscopy.  The Board has concluded they are of little 
probative value.  

While the veteran is competent to report his symptoms, he is 
not qualified to diagnosis PUD or attribute his symptoms to a 
specific diagnosis.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of X-ray reports or gastroscopy results 
demonstrating evidence of current PUD, the Board has 
concluded the preponderance of the evidence is against the 
claim for service connection for PUD.  


TDIU

The veteran's service connected disabilities include ischemic 
heart disease, rated as 60 percent disabling; lumbosacral 
arthritis, rated as 40 percent disabling; PTSD, rated as 30 
percent disabling; and malaria, rated as noncompensably 
disabling.  The combined disability rating is 80 percent.  

The veteran's non-service connected disabilities included 
peripheral neuropathy of all his extremities, chronic gastric 
distress, osteoporosis of the spine, an inguinal hernia, and 
degenerative disc disease.  

An August 1996 Former POW Medical History reveals the veteran 
attended school after his separation from the service and 
obtained a Bachelors Degree in Laws.  In March 2001 during an 
evaluation for PTSD, the veteran told the examiner he retired 
from government service with the Registry of Deeds at age 65 
after 27 years of service.  

The veteran's disability ratings meet the schedular criteria 
for TDIU.  There is at least one disability ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  The veteran has two 
service-connected disabilities rated as 40 percent or more 
disabling, his ischemic heart disease and lumbosacral 
arthritis.  In combination his disabilities are considered 80 
percent disabling.  

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither non-service-connected disabilities nor advancing age 
may be considered.  38 C.F.R. § 3.341(a) (2005); Hersey v. 
Derwinski, 2 Vet. App 91 (1992).  

The veteran ischemic heart disease limits the veteran to only 
light manual labor.  In March 2004, the VA examiner estimated 
the veteran's level of activity which produced dyspnea, 
fatigue, and dizziness as being between 3 and 4 METS.  The 
Schedule for Rating Disabilities provides a 100 percent 
schedular rating when symptoms of dyspnea are produced with a 
workload of 3 or less METS.  38 C.F.R. § 4.104, Diagnostic 
Code 7005(2005).  

The veteran's lumbosacral arthritis interferes with his 
ability to endure long sitting, standing and climbing stair.  
The veteran has reported being in constant pain and unable to 
take pain medications as they cause gastrointestinal 
distress.  When his pain flares up the veteran uses a cane 
for ambulation.  When he walks the veteran's trunk is bend 
forward.  Bending forward between 50 and 95 degrees causes 
pain according to the March 2001 VA examination report.  The 
veteran reported to a VA examiner in May 2004 that he was 
unable to walk for more than 10 minutes without pain.  The 
veteran even had difficulty bathing and dressing alone.  
Examination revealed tenderness and spasm in the lumbosacral 
spine.  The veteran guarded his movements and had pain which 
radiated to this lower extremity.  There was dextroscoliosis 
and exaggerated lordosis of the lumbar spine.  

The veteran's service-connected PTSD caused the veteran to 
have bad dreams and difficulty sleeping.  He often had 
nightmares, flashbacks and startled easily.  He had panic 
attacks that occurred intermittently.  The VA examiner 
concluded the veteran had moderate difficulty in social 
functioning due to his PTSD.  

Although the veteran's level of educational achievement 
qualifies him for a sedentary occupation, the current 
severity of his arthritis of the lumbosacral spine would make 
it difficult for him to tolerate being seated for long 
periods of time.  His ischemic heart disease alone is of such 
severity as to be almost 100 percent disabling.  This when 
combined with his difficulty sleeping and resultant fatigue 
results in it being impossible for the veteran to follow a 
substantial gainful occupation.  The veteran's service-
connected disabilities have resulted in the veteran being 
unemployable.  

ORDER

Service connection for peptic ulcer disease is denied.  

A total rating based on individual unemployability due to 
service-connected disability is granted.  

____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


